Citation Nr: 1445585	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for the cause of death of the Veteran.

2.  Entitlement to service connection for the cause of death of the Veteran. 


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from January 1966 to April 1968, and from April 1968 to December 1971.  He died on February [redacted], 2000, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The original claim of service connection for the cause of death of the Veteran was denied by a rating decision by the RO in July 2000.  The rating decision was appealed to the Board, which denied service connection for the cause of the Veteran's death.  The Appellant refiled a dependency and indemnity compensation claim in August 2010 seeking to reopen the claim of service connection for cause of death based on new and material evidence.   The December 2010 rating decision reopened the claim but denied the claim on the merits.  The Appellant filed a Notice of Disagreement in March 2011, and a Statement of the Case was issued in March 2012 which continued to deny the claim.  The Appellant filed a Substantive Appeal (VA Form 9) in May 2012.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen the Appellant's claim of service connection without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a paperless electronic record associated with the Veteran's claims (including Virtual VA and Veterans benefits Management System (VBMS)).  The Board has reviewed the electronic files to ensure a total review of the evidence.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  The September 2002 Board decision that denied service connection for cause of death is final.

2.  Evidence submitted since the September 2002 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for cause of death and raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision that denied the claim of service connection for cause of death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  

2.  Evidence received since the September 2002 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and that decision is final as to the evidence then of record.  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence submitted since the September 2002 Board decision includes a letter from a private physician, Dr. C.M., discussing the findings of a study on the effects of dioxin and opining that the Veteran's colon cancer was "more than likely" related to his exposure to Agent Orange in Vietnam.  In addition, a VA examination was conducted in February 2012.  Therefore, as evidence has been submitted that suggests that the Veteran's colon cancer was caused by exposure to Agent Orange in service, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for cause of death.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and the claim is granted to this extent only.


REMAND

After careful review, the Board has determined that further development of the claim is required prior to adjudicating the Appellant's claim.

The VA afforded the Appellant a VA opinion in connection with the claim of service connection for cause of death due to herbicide exposure in February 2012.  The examiner noted that, in 1997, the Veteran had a rectal lesion on a flexible sigmoidoscopy, which was diagnosed as a poorly differentiated transmural infiltrating rectal adenocarcinoma.  An anterior peritoneal resection of the lesion was performed, and a colostomy was created.  It was also discovered that the disease had metastasized to the liver.  The examiner also addressed the Veteran's private physician's letter in which he pointed to a study, published in the American Journal of Epidemiology, which found a correlation between dioxin exposure and an increased risk of developing rectal cancer.  The VA examiner discounted the study as being merely suggestive of a presumptive connection between exposure to dioxin and rectal cancer.  The VA examiner stated that the study was not binding on the VA because VA relies on the findings of the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) to determine the presumptive effects of exposure to Agent Orange, and that the IOM has not found adequate evidence to establish an association between Agent Orange exposure and rectal cancer. 

Even though the Veteran is not entitled to presumptive service connection because colon cancer is not listed in 38 C.F.R. § 3.309(e), entitlement to service connection for cause of death can still be established by proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "'[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.'"  Id. at 55 (quoting Stefl, 21 Vet. App. at 124).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the Board finds that the examination report should be returned to the examiner for an addendum opinion.

While this case is in remand status, the Appellant and her representative will have the opportunity to receive further comment from Dr. C.M. regarding the likelihood the Veteran's cancer was caused by herbicide exposure.  As noted above, Dr. C.M. cites to a general study.  It is suggested that Dr. C.M. specifically address the factors (i.e., medical history, family history, lack of other risk factors, etc.) that make it likely the Veteran's cancer was caused by herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2012 VA examiner (J.C.) for an addendum opinion on the cause of the Veteran's death.  If the February 2012 VA examiner is unavailable, provide the claims file to another VA examiner for an addendum medical opinion regarding the etiology of the Veteran's death.  

The Board is cognizant that rectal cancer is not a presumptive disease associated with herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's rectal cancer is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.  In light of the foregoing, the examiner is again asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer is etiologically related to in-service herbicide exposure.  

All opinions must be supported by clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of the current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


